Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 1 of 7 PageID #: 589



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------X
 UNITED STATES OF AMERICA,

                                                MEMORANDUM AND ORDER
             -against-                            19-CR-582 (DRH)

 FRANCES CABASSO, et. al.,

                Defendants.
 ------------------------------X
 APPEARANCES ON THE MOTION:

 For the Government:
      Acting United States Attorney
      Mark J. Lesko
      100 Federal Plaza
      Central Islip, New York
        By: Claire S. Kedeshian, A.U.S.A.

 For Defendant Frances Cabasso:
      Bryan Ha
      455 Tarrytown Road, # 1244
      White Plains, New York 10607

       Law Offices of Kenneth J. Kaplan, P.C.
       260 Madison Avenue, 16th Floor
       New York, New York 10016
         By Kenneth J. Kaplan, P.C.

 For Non-Parties Potential Claimants
 to the Yacht, Ishine Florida Yachting, LLC and
 Dr. Eric Weinstein

       Tucker Levin, PLLC
       230 Park Avenue, Suite 440
       New York, New York 10169
         By Duncan P. Levin, Esq.


 HURLEY, Senior District Judge

             By notice of motion dated January 15, 2021, the

 government seeks an order directing the interlocutory sale of an

 approximately seventy foot luxury recreational yacht named

 "Tranquillo," (hereinafter the "Yacht" or "vessel"), registered
Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 2 of 7 PageID #: 590



 in the name of the Adventura Group, Inc., an entity owned and

 controlled by the defendant Frances Cabasso1, pursuant to Rule

 32.2(b)(7) of the Federal Rules of Criminal Procedure and Rule

 G(7)(b) of the Supplemental Rules for Admiralty or Maritime

 Claims and Asset Forfeiture Actions.

             The Yacht was seized by United States Marshal's Service

 on November 7, 2019, pursuant to a court authorized seizure

 warrant.    The subject asset is targeted for forfeiture in the

 indictment.

                           Government's Position

             In requesting the vessel's interlocutory sale, the

 government argues:

                As of December 31, 2020, approximately
             $56,625.85 in maintenance and storage costs
             relating to the Yacht have accrued. These
             expenses . . . will continue to accrue until
             there is a disposition of this asset.
             Further, in addition to these reoccurring
             expenses, in November 2019, around the time
             the Yacht was seized, the United States


       1
         Although the Tranquillo is registered in the name of the
 Adventura Group, Inc., it appears that its ownership is equally
 divided between Ms. Cabasso, through her corporate entity, and
 Dr. Eric Weinstein through another corporation. See Dec. 22,
 2020 Letter from Ms. Cabasso's attorney, Kenneth J. Kaplan, Esq.
 (Doc. # 165) at 1.

         By letter dated December 17, 2020, filed as a motion
 without the necessary motion papers, Dr. Weinstein, and his
 corporation, requested the interlocutory sale of the Tranquillo
 contending, inter alia, that the vessel "is quickly depreciating
 and deteriorating." Dec. 17, 2020 Letter from Duncan P. Levin,
 Esq. (Doc # 163) at 1. That letter, however, does not provide
 information addressing the deficiencies discussed herein.

                                       2
Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 3 of 7 PageID #: 591



             Marshals Service ("USMS") was informed that
             the Yacht was estimated to have a value of
             approximately $649,000. An appraisal
             received by the USMS, dated June 23, 2020,
             estimated the value of the Yacht to be
             approximately $625,000. In short, over an
             approximate eight month period, it appears
             that the Yacht has decreased $24,000 in value
             while the maintenance and storage costs are
             continuing to be incurred.
                In these circumstances where the asset is
             depreciating and large expenses are
             continuing to be incurred with respect to the
             storage and maintenance of the asset, F. R.
             Crim. P. Rule 32.2(b)(7) and Supplemental
             Rule G(7)(b) authorize the government,
             pursuant to a court order, to proceed with an
             interlocutory sale in order to prevent
             further dissipation and to preserve the value
             of the forfeitable Yacht pending resolution
             of the criminal proceedings.

 (Gov's's Mem. in Supp. at 1-2.)

                  Defendant Frances Cabasso's Position

             In opposing the relief sought, defendant Frances

 Cabasso takes the position that the government has not met its

 burden of showing that an interlocutory sale is warranted.             Among

 other things, she challenges the proposition that the vessel has

 lost post-seizure, and will continue to lose, significant value

 while the case awaits resolution.         She proffers that the bulk of

 the vessel's depreciation had already occurred by the time the

 then seven year old Yacht was "purchased in December 2013 for

 $726,043.50.     In the seven years since the Yacht has not

 depreciated much, if at all."        (Frances Cabasso's Mem. in Opp. at

 4.)   In essence, Cabasso views the "government's claim that the


                                       3
Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 4 of 7 PageID #: 592



 Yacht's value decreased by $24,000 in the eight months after it

 was seized" as unsubstantiated.           Id. at 5.    And as to the

 associated storage and maintenance costs, those, I am told, could

 be readily lowered and that the vessel was in excellent condition

 when seized thus rendering the supposed need for prophylactic

 repairs problematic.

             Thus far, I have endeavored to set forth in broad

 strokes the nature of the dispute and some of the positions

 advanced by the government and by Frances Cabasso, absent any

 comments about the concomitant merits of those positions.              But

 her next objection – now to be discussed — is pivotal to a

 resolution of the present motion causing the other points raised

 to be academic at least at this juncture.             That point concerns

 the government's failure to provide anything other than largely

 conclusory comments about the vessel's market value at different

 points in time in support of its position of diminishing value

 and about the ongoing costs to the government of keeping the

 Yacht as being excessive.       Following a discussion of the

 applicable law, the fundamental inadequacies in this portion of

 the government's submission will be addressed.

                                  Discussion

       1.   Applicable Law

             Criminal forfeiture proceedings are governed by Fed. R.

 Crim. P. Rule 32.2.      That Rule provides in pertinent part:


                                       4
Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 5 of 7 PageID #: 593



 "Interlocutory Sale.      At any time before entry of a final

 forfeiture order, the court, in accordance with Supplemental Rule

 G(7) of the Federal Rules of Civil Procedure may order the

 interlocutory sale of property alleged to be forfeitable."             Fed.

 R. Crim. P. Rule 32.2(b)(7)(emphasis added).          Therefore, the

 federal rules governing interlocutory sales of forfeitable

 property, whether they are being pursued in the context of a

 criminal forfeiture (assets of defendant) or civil forfeiture (in

 rem action against a res), are the same.

             Supplemental Rule G(7)(b) reads:

             (i) Order to Sell. On motion by a party . . . , the
             court may order all the property sold if:
               (A)     the property is perishable or at risk of
                       deterioration, decay, or injury by being
                       detained in custody pending the action;
               (B)     the expense of keeping the property is
                       excessive or is disproportionate to its fair
                       market value;
                       . . . or
                (D)    the court finds other good cause.
             (ii) Who Makes the Sale. A sale must be made by the
             United States agency that has authority to sell
             the property, by the agency's contractor, or by
             any person the court designates.
                               . . . .
             (iv) Sale Proceeds. Sale proceeds are a substitute res
             subject to forfeiture in place of the property that was
             sold. The proceeds must be held in an interest-bearing
             account maintained by the United States pending the
             conclusion of the forfeiture action.

 Supplemental Admiralty and Maritime Claims Rule G(7)(b).

             To obtain the interlocutory sale it seeks, the

 government needs to establish that the vessel, if retained

 pending resolution of the underlying criminal action, is "at risk

                                       5
Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 6 of 7 PageID #: 594



 of deteriorating" or "the expense of keeping the property is

 excessive or disproportionate to its fair market value."             Supp.

 R. G(7)(b)(i)(A) or (B).

         2.   Fundamental Flaw in the Government's Submission

               To the extent the vessel is losing market value at a

 significant rate that would certainly seem to fall within the

 purview of the term "deterioration" given the purpose of the

 Rule.    But to make such a determination the Court needs reliable

 information from persons with the requisite expertise to voice an

 opinion as to Yacht's market value at the beginning and at the

 end of the specific period.       It is not enough to simply proffer

 that "in November 2019, around the time the Yacht was seized, the

 United States Marshal's Service ("USMS") was informed that the

 Yacht was estimated to have a value of approximately $649,000.

 An appraisal received by the USMS, dated June 23, 2020, estimated

 the value of the Yacht to be approximately $625,000.            In short,

 over an approximate eight month period, it appears that the Yacht

 has decreased $24,000 in value while the maintenance and storage

 costs are continuing to be incurred.         (Gov't's Memo. in Supp.

 (Doc # 167-2)).     That statement invites the following question:

 what are the expert credentials, if any, of the person who

 "informed" the USMS of the $649,000 figure?          Absent that

 information, the number provided is essentially meaningless.             The

 same may be said of the $625,000 figure, as well as the $24,000


                                       6
Case 2:19-cr-00582-DRH-ARL Document 187 Filed 04/06/21 Page 7 of 7 PageID #: 595



 differential.     And as to maintenance costs while the vessel sits

 in dry dock, the fair market value of the vessel, as provided by

 an appropriately credentialed marine appraiser, is needed to

 gauge whether those costs are disproportionate or excessive based

 on the worth of the Yacht.

                                  Conclusion

              The current application's failure to include the type

 of information referenced above per se precludes the granting of

 the requested relief.      Accordingly the government's motion for an

 interlocutory sale of the Tranquillo pursuant to Rule 32.2(d)(7)

 of Fed. R. Crim. P. and Supplemental Rule (G)(7)(b) is denied

 albeit without prejudice.       As earlier noted, the other issues

 raised by the parties are academic at this point.

              Should the government elect to move again for the same

 relief, their motion papers should include copies of any

 referenced appraisals along with the credentials of the

 preparers.

              SO ORDERED.

 Dated: April 6, 2021
        Central Islip, New York

                                           s/ Denis R. Hurley
                                           Denis R. Hurley
                                           United States District Judge




                                       7
